Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claims 1-6.  See MPEP § 608.01(n).  Accordingly, the claim 7 has not been further treated on the merits.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because. Claim 1 is directed towards the method of manufacturing, bet yet states the limitation of “using… process”.
Furthermore “determine the number of basic memory modules contained in the chip and the position of the edge line of the memory chip so that the interconnections across the edge line are cut off so to separate the entire memory chip from the wafer by dicing along the edge line of the memory chip.” Appears to be an abstract idea or mental step. Synopsys, 839 F.3d at 1139, 120 USPQ2d at 1474 
Appropriate correction is requested.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1; states:
Using a semiconductor integrated circuit manufacturing process, a basic memory module array being fabricated on a wafer where the basic memory modules have IO circuit interfaces;
2) Dicing the wafer to obtain memory chips;
3) Packaging the separated memory chips;
In regards to the above cited limitations, the specification fails to describe how one of ordinary skill would accomplish the above process/use steps. The specification only briefly mentions:  basic memory module arrays are fabricated on a wafer. (Page 4, line 10-11)
Further in regards to claim 1, examiner cannot find support for: determine the number of basic memory modules contained in the chip and the position of the edge line of the memory chip so that the interconnections across the edge line are cut off so to separate the entire memory chip from the wafer by dicing along the edge line of the memory chip. This appears to be a mental step. Synopsys, 839 F.3d at 1139, 120 USPQ2d at 1474 
In regards to claim 5,
The specification fails to describe how one of ordinary skill would “test” the basic memory modules. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, Examiner is unable to determine the meets and bounds of “Using a semiconductor integrated circuit manufacturing process”.
Claim limitation “Using a semiconductor integrated circuit manufacturing process” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because there are several generic manufacturing processes conventionally used in the art.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Morton; Steven G., US 5014235 A teaches:
Method and apparatus including a system of integrated circuit devices for executing matrix operations of the form [A] operated upon by [B] equals [C], where [A], [B] and [C] are each a matrix having a plurality of elements expressed in either unsigned or in two's complement format. The system includes at least one first array of data storage means organized as (j) physical rows and (k) physical columns of bits for providing storage for one bit of each of a plurality of elements of a row vectors of the matrix [A], an individual one of the (j) rows having bits of the same binary weight. The system further includes at least one second array of data storage means organized as (m) physical rows and (n) physical columns of bits, an individual one of the (m) rows storing a same binary weight bit or each of a plurality of elements of a column vector of the matrix [B]. The system further includes a processing device for processing in a predetermined manner a specified one of the (j) rows of the first array of data storage means with a specified one of the (m) rows of the second array of data storage means for producing a plurality of (x) output bits. The system also includes logic for determining a number of the output bits having a specified logic state and logic for determining a dot product. (abstract)   
Archey; William Bogan et al., US 3999105 A teaches:
In the semiconductor art, numbers of complex circuits are formed in slices or wafers of semiconductor materials. These wafers are then broken or diced into individual circuits or chips which are subsequently packaged. Such packaging of individual chips is well known and has been well developed. Packages suitable for containing a large quantity of integrated circuit chips are known to the art and disclosed for example in U.S. Pat. No. 3,529,213 to W. A. Farrand, et al. Another example of the packaging structure providing for a multiplicity of hermetically sealed modules for integrated circuit chips and incorporating cooling is disclosed in U.S. Pat. No. 3,706,010 to L. Laermer et al. (Background of Invention)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEBENTRITT whose telephone number is (571)272-1873. The examiner can normally be reached IFP Mon- Fri 8:30 am- 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL LEBENTRITT/Primary Examiner, Art Unit 3745